IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-40486
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

PATRICIO ROGELIO AGUILERA,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-96-CR-21-1
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Patricio Rogelio Aguilera appeals his conviction for being a

felon in possession of a firearm and ammunition, in violation of

18 U.S.C. § 922(g)(1) and 924(e).    His contention that

§ 922(g)(1) is unconstitutional lacks merit.     United States v.

Rawls, 85 F.3d 240 (5th Cir. 1996).

     AFFIRMED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.